EXHIBIT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER Pursuant to 18U.S.C. Sec.1350 and in connection with the accompanying report on Form 10-Q for the period ended March 31, 2011 that contains financial statements of Perficient, Inc. (the “Company”) filed for such period and that is being filed concurrently with the Securities and Exchange Commission on the date hereof (the “Report”), each of the undersigned officers of the Company hereby certify that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 5, 2011 By: /s/ Jeffrey S. Davis Jeffrey S. Davis Chief Executive Officer (Principal Executive Officer) Date: May 5, 2011 By: /s/ Paul E. Martin Paul E. Martin Chief Financial Officer (Principal Financial Officer)
